In an action for false arrest and imprisonment, judgment for defendant unanimously affirmed, with costs. The showing as contained in the depositions and information called upon the defendant as a justice of the peace to make a judicial determination, for which he cannot be held liable even though it were erroneous. (Vittorio v. St. Regis Paper Co., 239 N. Y. 148, 152; Swart v. Richard, 148 id. 264; Smith v. Bell & Fyfe Foundry Co., 127 App. Div. 278; McCarg v. Burr, 106 id. 275, 279.) Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.